                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


 SHARON ANITA MASSEY,

         Plaintiff,                               Case No. 1:20-cv-00030

 v.                                               Judge William L. Campbell, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 SOCIAL SECURITY ADMINISTRATION,

         Defendant.


To:      The Honorable William L. Campbell, Jr., District Judge

                            REPORT AND RECOMMENDATION

         Plaintiff Sharon Anita Massey filed this action under 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of the Social Security Administration (SSA)

denying her application for supplemental security income (SSI) under Title XVI of the Social

Security Act, 42 U.S.C. §§ 1381–1383f. (Doc. No. 1.) The Court referred this action to the

Magistrate Judge to dispose or recommend disposition of any pretrial motions under 28 U.S.C.

§ 636(b)(1)(A) and (B). (Doc. No. 5.) Before the Court is Massey’s motion for judgment on the

administrative record (Doc. No. 22), to which the Commissioner has responded in opposition

(Doc. No. 24), and Massey has filed a reply (Doc. No. 25). Having considered the parties’

arguments and the administrative record as a whole, and for the reasons that follow, the Magistrate

Judge will recommend that Massey’s motion for judgment on the administrative record be granted.




      Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 1 of 18 PageID #: 611
I.       Background

         A.      Massey’s SSI Application

         Massey applied for SSI on May 4, 2017, alleging that she has been disabled and unable to

  work since July 20, 2009, as a result of degenerative disc disease and arthritis. (AR 94. 1) Massey

  later amended her alleged onset date to May 4, 2017. (AR 31.) The Commissioner denied Massey’s

  application initially and on reconsideration. (AR 113, 136.) At Massey’s request, an administrative

  law judge (ALJ) held a hearing regarding her application on November 20, 2018. (AR 43–75, 150–

  52.) Massey appeared with counsel and testified. (AR 45, 49–56, 59–68.) The ALJ also heard

  testimony from Dr. Daniel Lustig, a vocational expert. (AR 56–61, 69–72.)

         B.      The ALJ’s Findings

         On March 4, 2019, the ALJ issued a written decision finding that Massey was not disabled

  within the meaning of the Social Security Act and applicable regulations and denying her claim

  for SSI. (AR 10–20.) The ALJ made the following enumerated findings:

         1.     The claimant has not engaged in substantial gainful activity since May 4,
         2017, the application date (20 CFR 416.971 et seq.).

         2.      The claimant has the following severe impairments: obesity, degenerative
         disc disease, arthritis, and bipolar disorder (20 CFR 416.920(c)).

                                           *      *       *

         3.     The claimant does not have an impairment or combination of impairments
         that meets or medically equals the severity of one of the listed impairments in 20
         CFR Part 404, Subpart P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

                                           *      *       *

         4.      After careful consideration of the entire record, the undersigned finds that
         the claimant has the residual functional capacity to perform light work as defined
         in 20 CFR 416.967(b) except the claimant can frequently climb ramps or stairs,

  1
         The transcript of the administrative record (Doc. No. 20) is referenced herein by the
  abbreviation “AR.” All page numbers cited in the AR refer to the Bates stamp at the bottom right
  corner of each page.



                                        2
      Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 2 of 18 PageID #: 612
       balance, stoop, kneel, crouch or crawl but can never climb ladders, ropes or
       scaffolds. She can stand and/or walk for four hours in an eight hour day, and sit for
       seven hours in an eight hour day. The claimant can perform detailed tasks but only
       have occasional interaction with the public and changes in the workplace should be
       introduced gradually.

                                           *     *       *

       5.      The claimant is capable of performing past relevant work as a packager and
       cashier. This work does not require the performance of work-related activities
       precluded by the claimant’s residual functional capacity (20 CFR 416.965).

                                           *     *       *

       6.     The claimant has not been under a disability, as defined in the Social
       Security Act, since May 4, 2017, the amended alleged onset date (20 CFR
       416.920(f)).

(AR 12–19.) The Social Security Appeals Council denied Massey’s request for review on March

30, 2020, making the ALJ’s decision the final decision of the Commissioner. (AR 1–6.)

       C.      Appeal Under 42 U.S.C. § 405(g)

       Massey filed this action for review of the ALJ’s decision on May 30, 2020 (Doc. No. 1),

and this Court has jurisdiction under 42 U.S.C. § 405(g). Massey argues that the ALJ improperly

evaluated medical opinion evidence in the record and erred in finding that Massey could perform

her past work as a cashier and packager. (Doc. No. 23.) The Commissioner responds that the ALJ

properly evaluated the medical opinions in the record under applicable SSA regulations and

properly found that Massey could perform her past work as a packager. (Doc. No. 24.) The

Commissioner concedes that the ALJ erred in finding that Massey could perform her past work as

a cashier, but argues that this error was harmless and does not justify remand. (Id.) Massey’s reply

reiterates her arguments. (Doc. No. 25.)




                                     3
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 3 of 18 PageID #: 613
             D.      Review of the Record

             The ALJ and the parties have thoroughly described and discussed the medical and

   testimonial evidence in the administrative record. Accordingly, the Court will discuss those

   matters only to the extent necessary to analyze the parties’ arguments.

II.          Legal Standards

             A.      Standard of Review

             This Court’s review of an ALJ’s decision is limited to determining (1) whether the ALJ’s

   findings are supported by substantial evidence and (2) whether the ALJ applied the correct legal

   standards. See 42 U.S.C. § 405(g); Miller v. Comm’r of Soc. Sec., 811 F.3d 825, 833 (6th Cir.

      2016) (quoting Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009)). “Under the

      substantial-evidence standard, a court looks to an existing administrative record and asks whether

      it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek v.

      Berryhill, 139 S. Ct. 1148, 1154 (2019) (alteration in original) (quoting Consol. Edison Co. v.

      NLRB, 305 U.S. 197, 229 (1938)). Substantial evidence is less than a preponderance but “more

      than a mere scintilla” and means “such relevant evidence as a reasonable mind might accept as

      adequate to support a conclusion.” Id. (quoting Consol. Edison Co., 305 U.S. at 229); see also

      Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014) (same). Further, “[t]he Social

      Security Administration has established rules for how an ALJ must evaluate a disability claim and

      has made promises to disability applicants as to how their claims and medical evidence will be

      reviewed.” Gentry, 741 F.3d at 723. Where an ALJ fails to follow those rules or regulations, “we

      find a lack of substantial evidence, ‘even where the conclusion of the ALJ may be justified based

      upon the record.’” Miller, 811 F.3d at 833 (quoting Gentry, 741 F.3d at 722).




                                           4
         Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 4 of 18 PageID #: 614
       B.      Determining Disability at the Administrative Level

       Massey applied for SSI under Title XVI of the Social Security Act, which “is a welfare

program” that provides “benefits to financially needy individuals who are aged, blind, or disabled

regardless of their insured status.” Bowen v. Galbreath, 485 U.S. 74, 75 (1988). “Disability” is

defined in this context as an “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A); see Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007)

(explaining that this definition applies to SSI claims under Title XVI as well as disability insurance

benefit claims under Title II).

       ALJs must employ a “five-step sequential evaluation process” to determine whether a

claimant is disabled, proceeding through each step until a determination can be reached. 20 C.F.R.

§ 416.920(a)(4). At step one, the ALJ considers the claimant’s work activity. 20 C.F.R.

§ 416.920(a)(4)(i). “If the claimant is currently engaged in substantial gainful activity, benefits are

denied without further analysis.” Garcia v. Sec’y of Health & Human Servs., 46 F.3d 552, 554 n.2

(6th Cir. 1995). At step two, the ALJ determines whether the claimant suffers from “a severe

medically determinable physical or mental impairment” or “combination of impairments” that

meets the 12-month durational requirement. 20 C.F.R. § 416.920(a)(4)(ii). “If the claimant does

not have a severe impairment or combination of impairments, benefits are denied without further

analysis.” Garcia, 46 F.3d at 554 n.2. At step three, the ALJ considers whether the claimant’s

medical impairment or impairments appear on a list maintained by the SSA that “identifies and

defines impairments that are of sufficient severity as to prevent any gainful activity.” Combs v.

Comm’r of Soc. Sec., 459 F.3d 640, 643 (6th Cir. 2006); see 20 C.F.R. § 416.920(a)(4)(iii). “If the

severe impairment meets or equals one of the impairments listed in the regulations, the claimant


                                     5
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 5 of 18 PageID #: 615
   is conclusively presumed to be disabled without further analysis.” Garcia, 46 F.3d at 554 n.2. If

   not, the ALJ proceeds to step four.

              At step four, the ALJ evaluates the claimant’s past relevant work and “residual functional

   capacity” 20 C.F.R. § 416.920(a)(4), which is defined as “the most [the claimant] can still do

   despite [her] limitations” id. § 416.945(a)(1); see id. § 416.920(a)(iv). Past work is relevant to this

    analysis if the claimant performed the work within the past 15 years, the work qualifies as

    substantial gainful activity, and the work lasted long enough for the claimant to learn how to do it.

       Id. § 416.960(b)(1). If the claimant’s residual functional capacity (RFC) permits her to perform

    past relevant work, “benefits are denied without further analysis.” Garcia, 46 F.3d at 554 n.2. If a

    claimant cannot perform past relevant work, the ALJ proceeds to step five and determines whether,

    in light of her residual functional capacity, age, education, and work experience, a claimant can

    perform other substantial gainful employment. 20 C.F.R. § 416.920(a)(4)(v). While the claimant

       bears the burden of proof during the first four steps, at step five the burden shifts to the

       Commissioner to “identify a significant number of jobs in the economy that accommodate the

       claimant’s residual functional capacity and vocational profile.” Johnson v. Comm’r of Soc. Sec.,

       652 F.3d 646, 651 (6th Cir. 2011). “If the claimant is able to perform other work in the national

       economy, . . . benefits are denied.” Garcia, 46 F.3d at 554 n.2. If the claimant is unable to perform

       other work, the ALJ will find that the claimant is disabled.

III.          Analysis

              Massey argues that the ALJ improperly evaluated a medical source statement from her

       treating physician, Dr. Melvin Butler, as compared to a consulting medical opinion from

       Dr. William Robinson, II, M.D. (Doc. No. 23.) She further argues that the ALJ erred in finding

       that should could perform her past work as either a cashier or packager. (Id.)




                                            6
          Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 6 of 18 PageID #: 616
       A.      The ALJ’s Analysis of Medical Opinion Evidence

               1.      Applicable Regulations

       For SSI claims filed on or after March 27, 2017, SSA regulations provide that the agency

“will not defer or give any specific evidentiary weight, including controlling weight, to any

medical opinion(s) . . . , including those from [the claimant’s] medical sources.” 2 20 C.F.R.

§ 416.920c(a). Instead, the ALJ must “evaluate the persuasiveness” of all medical opinions based

on five factors listed in paragraphs (c)(1) to (c)(5) of 20 C.F.R. § 416.920c: (1) supportability;

(2) consistency; (3) relationship with the claimant, including length of the treatment relationship,

frequency of examinations, purpose of the treatment relationship, extent of the treatment

relationship, and examining relationship; (4) specialization; and (5) other factors, including but not

limited to evidence showing that the medical source is familiar with other evidence in the record

or has an understanding of the SSA’s policies and evidentiary requirements. Id. § 416.920c(a),

(c)(1)–(5).

       Supportability and consistency are “[t]he most important factors” in this analysis. Id.

§ 416.920c(a). “Supportability” directs that “[t]he more relevant the objective medical evidence

and supporting explanations presented by a medical source are to support his or her medical

opinion(s) . . . , the more persuasive the medical opinions . . . will be.” Id. § 416.920c(c)(1).



2
        This is a departure from the regulations governing claims filed before March 27, 2017,
which “[g]enerally . . . g[a]ve more weight to medical opinions from [the claimant’s] treating
sources, since these sources are likely to be the medical professionals most able to provide a
detailed, longitudinal picture of your medical impairment(s) and may bring a unique perspective
to the medical evidence that cannot be obtained from the objective medical findings alone or from
reports of individual examinations[.].” 20 C.F.R. § 416.927(c)(2). Those regulations specifically
required an ALJ to give controlling weight to a medical opinion from the claimant’s treating
physician if the opinion was “well-supported by medically acceptable clinical and laboratory
diagnostic techniques and [was] not inconsistent with other substantial evidence in [the] case
record[.]” Id.



                                      7
    Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 7 of 18 PageID #: 617
Similarly, “consistency” directs that “[t]he more consistent a medical opinion(s) . . . is with the

evidence from other medical sources and nonmedical sources in the claim, the more persuasive the

medical opinion(s) . . . will be.” Id. § 416.920c(c)(2).

       The SSA has promised claimants that it “will explain how [it] considered the supportability

and consistency factors . . . in [its] determination or decision” and “may, but [is] not required to,

explain how [it] considered the factors in paragraphs (c)(3) through (c)(5) . . . .” 3 Id.

§ 416.920c(b)(2). However, if the SSA “find[s] that two or more medical opinions . . . about the

same issue are both equally well-supported . . . and consistent with the record . . . but are not

exactly the same, [it] will articulate how [it] considered the other most persuasive factors in

paragraphs (c)(3) through (c)(5) . . . .” Id. § 416.920c(b)(3).

       “A reviewing court ‘evaluates whether the ALJ properly considered the factors as set forth

in the regulations to determine the persuasiveness of a medical opinion.’” Toennies v. Comm’r of

Soc. Sec., No. 1:19-CV-02261, 2020 WL 2841379, at *14 (N.D. Ohio June 1, 2020) (quoting Ryan

L.F. v. Comm’r of Soc. Sec., No. 6:18-cv-01958, 2019 WL 6468560, at *4 (D. Or. Dec. 2, 2019)).

               2.      Dr. Butler’s and Dr. Robinson’s Medical Opinions

       Dr. Butler is a physician at the Tennessee Department of Health in Lawrence County,

Tennessee. (AR 61, 467.) Medical records from 2015 show that Massey was “[r]eferred to [the]

Lawrence County Health Department since [she] ha[d] no insurance or no income and need[ed]

treatment with labs [and] medication.” (AR 379.) The record contains treatment notes signed by

Dr. Butler for five appointments with Massey between January 5, 2017, and September 29, 2018.



3
       This differs from the regulations governing claims filed before March 27, 2017, which
promised claimants that the SSA would “always give good reasons in [its] notice of determination
or decision for the weight [it] g[a]ve [the] treating source’s medical opinion.” 20 C.F.R.
§ 416.927(c)(2).



                                      8
    Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 8 of 18 PageID #: 618
(AR 448–51, 477–80, 497–98.) Dr. Butler also completed a medical source statement and an

accompanying letter for Massey on March 16, 2018. (AR 465–67.)

       In the medical source statement, Dr. Butler listed Massey’s diagnoses as “[l]ow back pain;

degenerative cervical and lumbar disease; 2 vacuum discs; hypertension[;] chondromalacia of

knees; [and] left shoulder pain[.]” (AR 465.) Dr. Butler indicated that, without considering

Massey’s “[a]ge and body habitus[,]” Massey could occasionally lift ten pounds and frequently lift

five pounds; stand and walk for one hour total in an eight-hour workday in increments of fifteen

minutes at a time; sit for one hour total in an eight-hour workday for an hour at a time; occasionally

bend, stoop, and balance; frequently use both hands for gross and fine manipulation; never raise

her left arm above shoulder level; occasionally lift her right arm above shoulder level; occasionally

work around dangerous equipment and operate motor vehicles; frequently tolerate heat and

constantly tolerate cold; occasionally tolerate exposure to dust, smoke, or fumes; and frequently

tolerate noise. (Id.) Dr. Butler further indicated that Massey had limited close vision and would

frequently need to elevate her legs during an eight-hour workday. (AR 466.) Dr. Butler

characterized Massey’s pain as moderate and stated that she would occasionally “experience pain

severe enough to interfere with attention and/or concentration[.]” (Id.) He also indicated that

Massey suffered from mild fatigue and that he would expect Massey to miss work two days a

month because of her impairments. (Id.) Under a section marked “[c]omments and/or findings

which support the above conclusions[,]” Dr. Butler incorporated an attached letter. (Id.)

       Dr. Butler’s letter describes CAT scan results that, in his opinion, support his asserted

limitations on Massey’s ability to lift, sit, stand and walk. (AR 467.) He describes Massey’s knee

pain, mentions that she had knee surgery that did not resolve this pain, and explains that Massey’s

knee pain contributes to her trouble standing and walking for long periods of time and to her need




                                     9
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 9 of 18 PageID #: 619
to elevate her legs. (Id.) Dr. Butler states that “Massey rates her pain as moderate to severe but

does not take any controlled substances for her pain.” (Id.) He further states that “she would most

likely need to miss over four days of work per month” “[g]iven her body habitus and her . . . spine,

knee and hip problems . . . .” (Id.)

       Dr. Robinson is a consulting physician who examined Massey on July 22, 2017, in

connection with her SSI application. (AR 453–57.) Dr. Robinson noted in the patient history

section of his report that Massey “had a CAT scan about a month ago, but does not know the

results.” (AR 454.) His musculoskeletal and neurological findings on examination were as follows:

       MUSCULOSKELETAL: Please see the ranges of motion. There is some mild
       restriction in the left shoulder and some in her lumbar spine. No redness, swelling,
       joint enlargement, muscle wasting or anatomic deformity. Straight leg raising;
       however, on the left is positive at 60 degrees. Upper extremity pinch, grip strength,
       fine and gross manipulation are normal. Negative Tinel’s and Phalen’s.

       NEUROLOGICAL: Cranial nerves II through XII are grossly intact. Reflexes are
       2+ patellar, Achilles, biceps and radial bilaterally. Strength is 5/5 in bilateral upper
       and lower extremities. No motor aphasia. No sensory loss. There is tenderness in
       the lumbar spine region, apparently exquisite tenderness. She has osteoarthritic
       changes in both knees with some thickening noted over the joint capsule. Strength
       is 5/5 in bilateral upper and lower extremities. She cannot do heel-to-toe walk and
       her standard walking is flat footed and slow, but not really ataxic. She cannot arise
       from a seated position without the use of her arms. She did have trouble getting off
       and on the exam table. In fact, she had a lot of trouble and had to be helped upon
       the exam table and most probably because of obesity and also because of the back
       pain. No sensory loss.

(AR 456.) Dr. Robinson provided the following summary of his examination of Massey:

       This is a 56-year-old massively obese lady, who had a degenerative disc disease of
       her back with some marked tenderness, positive left straight leg raising, but no
       muscle spasms and a normal neurological examination without sensory loss or
       abnormal reflexes.

       She has what she describes as arthritis and has mostly problems with the left
       shoulder, where she has some fairly normal exam except with mild restrictions of
       ranges of motion, but no tenderness. She also has problems with hands, ankles and
       feet but had no osteoarthritic changes in these joints.

       She is massively obese.


                                     10
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 10 of 18 PageID #: 620
(AR 456–57.)

      Dr. Robinson offered the following assessment of Massey’s functional limitations:

      Based on my findings and observations, I am estimating that she can lift 20 lbs two
      hours a day and 10 lbs four hours a day and carry about the same. Restrictions are
      mainly due to back pain and obesity, especially the obesity. She has trouble moving
      about all day because of obesity. She can sit; however, about seven hours and stand
      and walk four hours a day. There will be pretty mild restrictions to pushing, pulling,
      stooping, squatting, kneeling, crouching and crawling because of her obesity. She
      could not climb ladders or scaffolds and she would have much trouble walking up
      and down stairs. She does not use an assistive device and probably does not need
      one.

      She has normal gross manipulation and grip strength. She can hear and understand
      normal conversational speech.

(AR 457.)

               3.    The ALJ’s Analysis of Dr. Butler’s and Dr. Robinson’s Medical
                     Opinions

      The ALJ analyzed Dr. Butler’s and Dr. Robinson’s medical opinions as follows:

      The claimant’s treating physician, Dr. Melvin Butler, completed a medical source
      statement noting the claimant has a diagnosis of degenerative disc disease cervical
      and lumbar spine, hypertension, chondromalacia of knees and left shoulder pain.
      Dr. Butler opined the claimant [can] lift 10 pounds occasionally, five pounds
      frequently, and sit, stand and/or walk for one hour each in an eight hour workday.
      Dr. Butler further opined the claimant [can] occasionally bend, stoop, and balance,
      but can frequently use both of her hands for fine or gross manipulation. He went on
      to opine that she can never raise her left arm over shoulder level but can
      occasionally raise her right arm over shoulder level, work around dangerous
      equipment, operate a motor vehicle, and tolerate respiratory irritants. Dr. Butler
      opined the claimant can frequently tolerate heat, would need to frequently elevate
      her legs during an eight hour workday, suffers from pain that is moderate, would
      miss work two days a month and only occasionally experiences pain severe enough
      to interfere with attention and/or concentration. Dr. Butler concluded by noting the
      claimant rates her pain as moderate to severe but does not take any controlled
      substances for her pain (Exhibit C9F).

      The claimant underwent a consultative examination conducted by William
      Robinson, M.D., on July 22, 2017. The claimant reported she has been diagnosed
      with degenerative disc disease and significant lower back pain that is made worse
      with standing, lifting, twisting, turning and walking or any activity requiring her to
      be on her feet. She further reported she does not take any medication except for
      Tylenol which does provide some relief. Physical examination showed the claimant


                                    11
  Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 11 of 18 PageID #: 621
      was obese with a BMI of 47.9, she was unable to do heel to toe walk, and standard
      walking is flat footed and slow. The claimant was unable to arise out of a seated
      position without the use of her arms, experienced trouble getting on and off the
      examination table, and showed positive straight leg raising was positive on the left.
      The remainder of the examination was unremarkable. Dr. Robinson diagnosed
      degenerative disc disease of the lumbar spine, arthritis and morbid obesity.
      Dr. Robinson opined the claimant can lift and/or carry 20 pounds occasionally and
      10 pounds frequently in an eight hour workday, can sit for approximately seven
      hours and stand and/or walk for four hours a day. Dr. Robinson further opined the
      claimant will have mild restrictions to pushing, pulling, stooping, squatting,
      kneeling, crouching and crawling due to obesity, but cannot climb ladders, or
      scaffolds and would have trouble walking up and down stairs (Exhibit C7F).

                                        *      *       *

      As for medical opinion(s) and prior administrative medical finding(s), we will not
      defer or give any specific evidentiary weight, including controlling weight, to any
      prior administrative medical finding(s) or medical opinion(s), including those from
      your medical sources. We fully considered the medical opinions and prior
      administrative medical findings in your case as follows: the undersigned finds the
      opinion of Dr. Robinson (Exhibit C7F) persuasive because clinical testing does not
      show any nerve root impingement and his opinion is consistent with his
      examination as well as the other objective medical evidence in the record . . . . The
      undersigned finds the opinion of Dr. Butler (Exhibit C9F) less persuasive because
      it is not consistent with his own treatment notes, and the limitations appear to be
      based solely on the claimant’s subjective complaints.

      Furthermore, the treatment relationship with the doctors is very limited and appears
      to be within the scope of the claimant’s efforts to obtain disability benefits as
      opposed to seeking actual ongoing treatment. It is specifically noted within the
      treatment records that the claimant is seeking assistance with her disability claim.
      The combination of these factors reduce the probative value of these opinions, most
      particularly the lack of objective observation of the claimant’s functional ability
      during a physical examination.

      To the contrary, the consultative examiner conducted objective testing that noted
      normal range of motion, and normal strength. Dr. Robinson noted his observations
      of the claimant’s functional abilities and considered this objective medical evidence
      in comparison to the claimant’s subjective complaints. As a result, the consultative
      examination is a much more well-reasoned evaluation and opinion of the claimant’s
      functional capabilities. It provides more objective probative value regarding the
      claimant’s residual functional capacity.

(AR 16–18.)




                                    12
  Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 12 of 18 PageID #: 622
       Massey argues that Dr. Butler’s opinion is at least as supported by and consistent with the

record evidence as Dr. Robinson’s and that the ALJ therefore violated 20 C.F.R. § 416.920c(b)(3)

because he did not articulate how he considered the factors under paragraphs (c)(3) through (c)(5)

with respect to Dr. Butler’s opinion. (Doc. No. 23.) The Commissioner responds that, under 20

C.F.R. § 416.920c(b)(3), the ALJ only needs to explain his consideration of these other factors if

the ALJ (not Massey) determines that two medical opinions are equally persuasive, and the ALJ

did not make that finding here. (Doc. No. 24.) Massey maintains in her reply that the ALJ must

consider and explain the paragraph (c)(3) through (c)(5) factors “when the record contains more

than one opinion that must be reasonably found persuasive.” 4 (Doc. No. 25, PageID# 607.)

       This Court agrees that a plain reading of the regulation supports a finding that the SSA has

only promised to “articulate how [it] considered the other most persuasive factors in paragraphs

(c)(3) through (c)(5) of this section” “[w]hen [it] find[s] that two or more medical opinions . . .

about the same issue are both equally well-supported . . . and consistent with the record . . . but are

not exactly the same[.]” 20 C.F.R. § 416.920c(b)(3). Because the ALJ did not find that Dr. Butler’s

and Dr. Robinson’s opinions were equally well-supported and consistent with the record, he was

not required to explain his consideration of the factors in paragraphs (c)(3) through (c)(5) with

respect to these opinions. However, the Court must still evaluate whether the ALJ properly

considered and explained the supportability and consistency factors in paragraphs (c)(1) and (c)(2).

See Toennies, 2020 WL 2841379, at *14.



4
        Massey relies on Hinton v. Saul, No. 4:19-CV-00117, 2020 WL 1430476, at *5 (W.D. Ky.
Mar. 23, 2020). In that case, the court found that “the ALJ was not required to articulate how she
considered the other factors in paragraphs (c)(3) through (c)(5) of the regulation” because that
“requirement applies only when an administrative law judge finds that two or more medical
opinions about the same issue are both equally well supported and consistent with the record but
are not exactly the same.”



                                      13
    Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 13 of 18 PageID #: 623
       The ALJ found that Dr. Butler’s medical source statement was “less persuasive because it

is not consistent with his own treatment notes, and the limitations appear to be based solely on the

claimant’s subjective complaints.” (AR 18.) Neither of these statements is supported by substantial

record evidence. Dr. Butler’s signed treatment notes from April 13, 2017, show that Dr. Butler

found abnormal musculoskeletal findings upon physical examination (AR 448) and diagnosed

Massey with degenerative disc disease and chronic back pain (AR 449). Dr. Butler’s signed

treatment notes from November 16, 2017, show that he diagnosed Massey with back, cervical, and

thoracic pain. (AR 480.) His signed treatment notes from March 1, 2018, show that Dr. Butler

diagnosed Massey with chronic spine pain. (AR 478.) His treatment notes from September 29,

2018, describe spinal imaging showing moderate degenerative disc disease at multiple levels,

cervical spondylosis, osteophytes and vacuum disc phenomenon in the lower thoracic region, and

severe facet arthrosis and degenerative spondylolisthesis in the lumbar area. (AR 497.)

       The Commissioner points to treatment records from August 10, 2017, that include a

checked box for normal musculoskeletal findings (AR 481) and argues that these records support

the ALJ’s finding that Dr. Butler’s opinion is inconsistent with his treatment notes. (Doc. No. 24.)

But, as the Commissioner concedes, the August 10, 2017 records were signed by a nurse

practitioner and not by Dr. Butler. (AR 482.) The Commissioner argues that “it is reasonable to

conclude that Dr. Butler conducted this examination” because “the records are from the same

facility where [Massey] saw Dr. Butler” and “the substantive findings from the examination were

written in handwriting that was consistent with Dr. Butler’s based on a review of other records he

did sign . . . .” (Doc. No. 24, PageID# 596 n.8.) The Court disagrees. The record supports a finding

that Dr. Butler signed the treatment notes for the examinations he performed, as documented by

the notes from four examinations in 2017 and 2018. There is no reason to assume that he deviated




                                     14
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 14 of 18 PageID #: 624
from that practice for the August 10, 2017 examination. Further, even if Dr. Butler had

documented normal musculoskeletal findings on that one occasion, it would not constitute

substantial evidence supporting the ALJ’s decision to discredit Dr. Butler’s opinion in light of the

multiple other occasions when Dr. Butler’s treatment notes documented abnormal musculoskeletal

findings and corresponding diagnoses. The ALJ’s finding that Dr. Butler’s medical source

statement was inconsistent with his treatment notes is therefore not supported by substantial record

evidence.

       The ALJ’s finding that Dr. Butler’s “limitations appear to be based solely on the claimant’s

subjective complaints” (AR 18) also lacks the support of substantial evidence. Dr. Butler explained

in an accompanying letter that his lifting, sitting, standing, and walking limitations for Massey

were based on CAT scan findings—findings that Dr. Robinson did not review—and Massey’s

history of knee pain that did not improve with surgery. (AR 467.) Specifically, Dr. Butler stated

that Massey’s CAT scans “show[ed] mild to moderate multilevel degenerative changes in the

cervical spine most pronounced at the C5–6 level”; “osteophytes in the lower thoracic region with

areas of vacuum disc in this region”; “moderate to severe facet abnormalities at L4–5 and L5–S1”

in the lumbar spine; “[a] vacuum disc phenomenon . . . at L-5–S1”; and “osteophytes . . . in the

lumbar spine as well as mild disc space narrowing in the L-5–S1 area.” (Id.) Dr. Butler opined that

“[s]uch radiologic changes could lead to Ms. Massey having [t]he limitations noted . . .

concern[ing] her ability to lift objects, sit, stand or walk for prolonged periods of time.” (Id.)

       The ALJ referred to what appear to be the same imaging results earlier in his written

decision, stating that: “[a] CT scan of the cervical spine revealed mild to moderate cervical

spondylosis, CT scan of the thoracic spine showed only mild spondylitic changes, and a CT scan

of the lumbar spine revealed moderately severe lumbar degenerative disc disease most pronounced




                                     15
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 15 of 18 PageID #: 625
at L5-Sl.” (AR 16.) But the ALJ did not acknowledge that Dr. Butler, who ordered the CAT scan,

explicitly explained in his letter why the CAT scan results supported his opined functional

limitations for Massey. Dr. Butler explained that the CAT scan findings ranged from mild to severe

and, in his medical opinion, could support the stated limitations. Cf. Berryhill v. Colvin, Civ.

Action No. 15-14029, 2017 WL 362669, at *6 (E.D. Mich. Jan. 6, 2017) (finding that “[n]either

the ALJ nor this Court have the medical expertise to assess the limitations necessary to account

for the combination of [claimant’s] discogenic degenerative changes, disc bulge, subluxation

deformity, facet hypertrophy, central canal stenosis, thecal sac compression, spondylosis,

arthropathy and neural foraminal stenosis, regardless of the fact that each individual finding was

described only as mild or moderate”), report and recommendation adopted sub nom. Berryhill v.

Comm’r of Soc. Sec., 2017 WL 872664 (E.D. Mich. Mar. 3, 2017). The ALJ’s finding that

Dr. Butler’s limitations were based solely on Massey’s subjective complaints therefore lacks the

support of substantial record evidence.

        The ALJ further found that Dr. Butler’s opinion was not persuasive because “the treatment

relationship . . . is very limited and appears to be within the scope of the claimant’s efforts to obtain

disability benefits as opposed to seeking actual ongoing treatment.” (AR 18.) The Court finds that

this finding also lacks the support of substantial evidence and that the ALJ misapplied the relevant

legal standards in reaching it. The administrative record shows that Massey saw Dr. Butler for

treatment five times between January 5, 2017, and September 29, 2018. (AR 448–51, 477–80,

497.) The fact that Massey also asked Dr. Butler to submit a medical source statement in support

of her SSI claim and mentioned her efforts to obtain disability benefits during her appointments

does not undermine the persuasiveness of Dr. Butler’s opinion. See Punzio v. Astrue, 630 F.3d

704, 712 (7th Cir. 2011) (holding that “the fact that relevant evidence has been solicited by the




                                     16
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 16 of 18 PageID #: 626
claimant or her representative is not a sufficient justification to belittle or ignore that evidence”).

As the Seventh Circuit explained in Punzio v. Astrue, “[t]he claimant bears the burden of

submitting medical evidence establishing her impairments and her residual functional capacity

[under SSA regulations]. How else can she carry this burden other than by asking her doctor to

weigh in?” Id. (citations omitted). Further, the ALJ’s reasoning is inconsistent with his finding that

Dr. Robinson’s consulting opinion was persuasive. The record shows that Massey saw

Dr. Robinson on one occasion solely for the purpose of evaluating her functional capacity in the

context of her SSI claim, and Dr. Robinson did not review the CAT scan results on which

Dr. Butler based his medical opinions. (AR 453–57.)

       The Court therefore finds that the ALJ’s analysis of Dr. Butler’s medical opinion lacks the

support of substantial evidence. The Commissioner has not argued that any errors the ALJ made

in evaluating Dr. Butler’s opinion were harmless, and the Court finds that they were not. The ALJ’s

decision should therefore be vacated and remanded for reconsideration of Dr. Butler’s opinion.

       B.      The ALJ’s Analysis of Massey’s Ability to Perform Past Relevant Work

       Massey further argues that the ALJ erred in finding that she could perform her past relevant

work as either a cashier or packager. (Doc. No. 23.) The Commissioner concedes that the ALJ

erred in finding that Massey could perform her past work as a cashier, but argues that this error

was harmless because the ALJ properly found that Massey could perform her past work as a

packager. (Doc. No. 24.) Because Massey’s case should be remanded to the ALJ to reconsider

Dr. Butler’s opinion, the Court need not address this argument. The ALJ will likely need to

reevaluate Massey’s RFC after properly considering Dr. Butler’s opinion and will need to address

Massey’s ability to perform past relevant work in light of any changes to her RFC. If necessary,

Massey may raise this issue again on appeal. See Dawes v. Saul, No. 3:19-cv-00001, 2020 WL

587426, at *8 (M.D. Tenn. Feb. 6, 2020), report and recommendation adopted sub nom. Dawes v.


                                     17
   Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 17 of 18 PageID #: 627
      Soc. Sec. Admin., 2020 WL 906227 (Feb. 25, 2020); Wilson v. Colvin, No. 3:13-CV-84, 2014 WL

      619713, at *6 (E.D. Tenn. Feb. 18, 2014).

IV.          Recommendation

             For these reasons, the Magistrate Judge RECOMMENDS that Massey’s motion for

      judgment on the administrative record (Doc. No. 22) be GRANTED, that the ALJ’s decision be

      VACATED, and that this case be REMANDED for further administrative proceedings consistent

      with this Report and Recommendation.

             Any party has fourteen days after being served with this Report and Recommendation to

      file specific written objections. Failure to file specific objections within fourteen days of receipt

      of this report and recommendation can constitute a waiver of appeal of the matters decided.

      Thomas v. Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004).

      A party who opposes any objections that are filed may file a response within fourteen days after

      being served with the objections. Fed. R. Civ. P. 72(b)(2).

             Entered this 16th day of August, 2021.



                                                            ____________________________________
                                                            ALISTAIR E. NEWBERN
                                                            United States Magistrate Judge




                                           18
         Case 1:20-cv-00030 Document 26 Filed 08/16/21 Page 18 of 18 PageID #: 628
